Citation Nr: 1302073	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-41 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease at L5-S1.

2.  Entitlement to a rating higher than 20 percent for degenerative arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served on active duty from March 1977 to February 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for increase for the left ankle is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

Degenerative disc disease at L5-S1 with mechanical low back pain is manifested by chronic low back pain and functional loss of forward flexion to 75 degrees and a combined range of motion of 220 degrees without additional limitation by pain, fatigue, weakness, or lack of endurance or incoordination after repetition; and is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or evidence of associated objective neurological abnormality, or incapacitating episodes having a total duration of at least four weeks during a 12-month period. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for degenerative disc disease at L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2012). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March and May 2009.  



As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

In April 2009, the Veteran was afforded a VA examination.  As the examination report is based on a review of the Veteran's history and physical examination, and it described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Vertebrae are considered groups of joints. As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 


Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Degenerative Disc Disease at L5-S1.

Degenerative disc disease at L5-S1 with mechanical low back pain is currently rated 20 percent.  Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The criteria for rating a disability of the spine are for application with or without symptoms such as pain and whether or not it radiates, stiffness, or aching in the area of the spine affected.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 





Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Facts 

On VA examination in April 2009, the Veteran described constant symptoms of stiffness and pain in the low back precipitated by physical activity and relieved by rest.  He stated that he was not receiving any treatment and that he had not had any incapacitation.  The Veteran stated that he had no numbness or loss of bladder or bowel control.  He stated that the disability limited bending and lifting.  





Physical examination showed no evidence of radiating pain on movement or muscle spasm.  There was tenderness noted in the lumbar area.  The straight leg raising test was negative.  There was no ankylosis of the spine.  

Flexion was to 75 degrees, extension to 25 degrees, lateral flexion and rotation, bilaterally, were all to 30 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of nerve root involvement. 

Neurological examination showed normal motor and sensory functions.  The right and left lower extremity reflexes were 2+.  

The VA examiner stated that the disability limited the Veteran's ability to walk and to lift at work.

Analysis 

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion to 75 degrees with no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use does not more nearly approximate or equate to forward flexion limited to 30 degrees or less or to favorable ankylosis of the entire thoracolumbar spine, which are the criteria for the next higher ratings, 40 and 50 percent, respectively, considering functional loss due to pain, painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Although the Veteran complains of pain, the pain does not rise to the level of functional loss that more nearly approximates or equates to flexion limited to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 



With respect to a separate rating for objective neurological abnormalities, there is no evidence of radiating pain.  There were no signs of lumbar intervertebral disc syndrome or nerve root involvement, and the neurological examination of the lower extremities showed normal motor and sensory functions and the reflexes at the knees and ankles were 2+, bilaterally.  There is no evidence of any loss of bladder or bowel control or other neurological pathology associated with the disability.

With respect to incapacitating episodes, the Veteran stated that he has not had any incapacitation.  And the evidence otherwise shows no incapacitating episodes of acute signs and symptoms that requiring bed rest prescribed by a physician and treatment by a physician, having a total duration of at least four weeks so as to meet criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

While the Veteran is competent describe symptoms, the Board places greater weight on the examination findings than the Veteran's subjective complaints.  In summary, the criteria for rating higher than the 20 percent have not been met. 

The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate at any time during the period considered in this appeal. The Board concludes that the evidence does not show that degenerative disc disease at L5-S1 met the criteria for a higher rating at any time since the claim was filed in February 2009.

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 







Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such ratings.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology, namely, limitation of motion and functional loss.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule, and the assigned schedular rating for the degenerative disc disease is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

A Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not raised a claim for a total disability rating on the basis of individual unemployability, and as the Veteran was working the record does not reasonable raise the claim. 





See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase).  

ORDER

A rating higher than 20 percent for degenerative disc disease at L5-S1 is denied.

REMAND 

Since the Veteran was last examined by VA examination in April 2009, the Veteran had left ankle surgery in January 2011.  Reexamination is needed to verify the current severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment due to the service-connected left ankle disability. 

The examiner is asked to describe: 

a).  Range of motion and whether the ankle is ankylosed, and, if so, the angle of ankylosis, and, 

b).  Whether there are any unstable or painful scars. 





The Veteran's file should be made available to the examiner for review.

2.  After the development has been completed, adjudicate the claim for increase for the left ankle.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


